— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 21, 1975, which reversed the decision of the referee overruling the initial determination of the Industrial Commissioner and held that the claimant was disqualified from receiving benefits because she lost her employment through misconduct. Although claimant, a medical file clerk in a hospital, had been previously warned that she was not to leave the hospital before quitting time without permission, she admitted that she left on the day in question without making any attempt to notify either her supervisor or her coworkers. Claimant alleges that she had been advised by her sister that her mother wanted to be taken to a doctor. The claimant’s conduct in leaving her post without notification and without permission and the falsification of her time sheet constituted misconduct in connection with her employment so as to disqualify her from receiving benefits (Matter of Toes [Levine], 48 AD2d 1012; Matter of Kundin [Levine], 45 AD2d 818). Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.